Champlin, J.
The defendants were arrested on a warrant issued by William L. Phillips, a justice of the peace, on complaint of K. P. Peet, for the larceny of one buggy-pole and five sheep, the property of one John Kipp. A trial was had and the defendants were convicted and appealed to the circuit court of Gratiot county. The record discloses the fact that the complaint states the value of the property alleged to have been stolen to be twenty dollars, while the warrant, at *326tlie time of the trial before the justice, omitted to state any value. When the case came on for trial in the circuit the counsel for defendants moved the court to quash the proceedings and discharge the defendants for the reason that the property alleged in the warrant to have been stolen was not alleged to have any value, which motion was sustained by the court; and thereupon the prosecuting attorney asked of the court leave to amend the warrant by inserting the words “all of the value of twenty dollars,” which was granted, against the objection of the defendants that the court had no power to amend, and that the case must be tried upon the same charge as in the justice’s court.
In cases of crimes triable before a justice of the peace it is necessary that the offense for which the prisoner is tried must be stated in the warrant. This is not only implied from the language of the statute, which says that “the charge made against the accused, as stated in the warrant of arrest, shall be distinctly read to him,” and if the accused pleads “not guilty,” the court is to “proceed to try such issue,” but it must appear upon the face of the warrant that the justice has jurisdiction to try the case. This jurisdiction in cases of larceny depends upon the value of the property stolen. The value of the property alleged to be stolen is a substantial allegation, and not a mere formal one, and is regarded as “of the essence of the offense.” Merwin v. People 26 Mich. 305.
No offense known to tlie law was charged in the warrant under which the accused was tried before the justice. Doubtless it was within the province of the justice to have permitted an amendment by inserting the value of the property before trial as fully as a circuit court might permit an amendment of an indictment or information in this respect before trial. People v. Donald 48 Mich. 493. But this cannot be done by the circuit court in a case appealed from a justice’s court. If the circuit court' permits an amendment so as to allege the value of the property to be less than twenty-five dollars, he creates an offense within the exclusive jurisdiction of a justice of the peace, and one for which the accused has not been *327tried, while, if the court should insert a value exceeding twenty-five dollars, the offense would not be cognizable before a justice, and could not be tried in the circuit because the accused would not have had a preliminary examination before a justice upon that offense.
The defect pointed out in the warrant was fatal, and the accused should have been discharged.
There are other errors in the record which would call for a reversal, but, as the one above mentioned fully disposes of the case, they need not be noticed.
The conviction is reversed and the accused discharged.
The other Justices concurred.